DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
     The terminal disclaimer filed on 9/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10444422 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
     The amendments to Claims 21, 30 in the submission filed 9/3/2021 are acknowledged and accepted.  In view of these amendments, the objections to the claims in Section 8 of the Office Action dated 6/3/2021 are respectfully withdrawn.

Response to Arguments
     In view of the submission of a proper terminal disclaimer as set forth above, the double patenting rejections in Section 10 of the Office Action dated 6/3/2021 are respectfully withdrawn. 

Allowable Subject Matter
     Claims 21-40 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 21 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a multi-waveguide optical structure as generally set forth in Claim 21, the structure including, in combination with the features recited in Claim 21, waveguides stacked to intercept light passing sequentially through each waveguide, each waveguide comprising a first adhesive layer; and a substrate having a first index of refraction; and a patterned layer positioned such that the first adhesive layer is between the patterned layer and the substrate, the patterned layer has a second index of refraction, and the second index of refraction is less than the first index of refraction.  Claims 22-38 are dependent on Claim 21, and hence are allowable for at least the same reasons Claim 21 is allowable.
     Claim 39 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a multi-waveguide optical structure as generally set forth in Claim 39, the structure including, in combination with the features recited in Claim 39, waveguides stacked to intercept light passing sequentially through each waveguide, each waveguide comprising a first adhesive layer; an anti-reflective layer; a substrate positioned between the first adhesive layer and the anti-reflective layer, the substrate having a first index of refraction; a first patterned layer positioned such that the first adhesive layer is between the first patterned layer and the substrate, and the first patterned layer has a second index of refraction less than the first index of refraction; a second adhesive layer; and a second patterned layer positioned such that the second 
     Claim 40 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a multi-waveguide optical structure as generally set forth in Claim 40, the structure including, in combination with the features recited in Claim 40, waveguides stacked to intercept light passing sequentially through each waveguide, each waveguide comprising a first adhesive layer; an anti-reflective layer; a substrate positioned between the first adhesive layer and the anti-reflective layer, the substrate having a first index of refraction; a patterned layer positioned such that the first adhesive layer is between the patterned layer and the substrate, the patterned layer having a second index of refraction less than the first index of refraction, and a second adhesive layer positioned such that the anti-reflective layer is positioned between the second adhesive layer and the substrate.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
9/16/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872